Case: 20-40776     Document: 00515967445         Page: 1     Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 5, 2021
                                  No. 20-40776                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sergio Roel Gonzalez, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-1341-1


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The only issue on appeal concerns sentencing. The district court
   applied an enhancement for “reckless endangerment during flight” because
   the defendant, who was driving with several undocumented immigrants as
   passengers, did not stop his slow-moving vehicle before he jumped out to
   escape arrest. We conclude such conduct was reckless and AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40776      Document: 00515967445          Page: 2   Date Filed: 08/05/2021




                                    No. 20-40776


              FACTUAL AND PROCEDURAL BACKGROUND
          Sergio Roel Gonzalez, Jr. pled guilty to transporting an alien within
   the United States for private financial gain. The probation officer prepared
   a presentence report (“PSR”) that described Gonzalez’s offense conduct.
   According to the PSR, shortly after 11:00 p.m. on August 4, 2020,
   immigration agents responded to reports that a group of suspected
   undocumented immigrants had been seen walking into a neighborhood in Rio
   Grande City, Texas. The responding agents arrived at that neighborhood
   and observed a Chrysler 300 vehicle with several passengers “approaching
   their route of travel at a low rate of speed.” Later it became known that
   Gonzalez was the driver and the immigrants had just gotten into the vehicle.
          The agents got out of their vehicle to perform an immigration
   inspection of all the occupants of the Chrysler 300. Gonzalez “immediately
   exited” his vehicle and fled on foot. The driverless vehicle he left behind was
   still moving, “slowly revers[ing] into the driveway of a nearby residence.”
   The passengers also got out of the moving vehicle and fled; the agents
   pursued.
          While the agents gave chase, they saw the unoccupied Chrysler 300
   move towards their own vehicle, collide with it, and stop. According to the
   PSR, the “[a]gents speculated that while the remaining subjects were exiting
   the vehicle, the shifter of the vehicle was moved to drive.” Gonzalez and
   three others were apprehended; one person escaped on foot and was not
   caught. None of the suspects were injured.
          Gonzalez refused to talk with agents, but one of the passengers did.
   Edson Manzanillo told agents that, after crossing the Rio Grande into the
   United States and walking for approximately one hour, guides escorted him
   and three other aliens to a waiting Chrysler 300. Gonzalez, who was at the




                                         2
Case: 20-40776      Document: 00515967445          Page: 3    Date Filed: 08/05/2021




                                    No. 20-40776


   wheel, instructed them to “lay down and conceal themselves” in the vehicle.
   Manzanillo stated that
          Sergio Gonzalez drove for a few seconds and without notice, he
          quickly exited the vehicle. Edson Manzanillo advised that
          Sergio Gonzalez attempted to park the vehicle prior to exiting.
          However, the vehicle was placed [in] reverse and remained in
          motion, at which time, he and the other undocumented aliens
          also decided to exit the vehicle.
          Gonzalez’s base offense level was 12. The probation officer increased
   the level to 18 pursuant to Section 2L1.1(b)(1)(6) of the Sentencing
   Guidelines, which applies where “the offense involved intentionally or
   recklessly creating a substantial risk of death or serious bodily injury to
   another person.”      Granting a two-level reduction for acceptance of
   responsibility, the probation officer determined that Gonzalez’s total offense
   level was 16, and that he was in criminal history category II, with a Guidelines
   range of 24 to 30 months of imprisonment.
          At sentencing, the parties disagreed over application of the Section
   2L1.1(b)(1)(6) enhancement. Gonzalez argued that the enhancement should
   not be applied because it was based on “accidental conduct,” given that he
   inadvertently placed the Chrysler 300 in reverse, rather than park, before
   exiting the vehicle. He also contended that the facts of the case did not
   warrant a determination that a substantial risk of death or serious bodily
   injury had been created. The Government maintained that the enhancement
   should be applied but conceded that the Chrysler 300 had been traveling at
   “low speed.”
          The district court found that Gonzalez had decided to flee while he
   was still in the vehicle and then continued his flight on foot. The court
   determined that, instead of an enhancement under Section 2L1.1(b)(1)(6), it
   would apply a two-level enhancement for “reckless endangerment during




                                          3
Case: 20-40776        Document: 00515967445              Page: 4      Date Filed: 08/05/2021




                                         No. 20-40776


   flight” under Section 3C1.2. The court determined that, after a 2-level
   reduction for acceptance of responsibility, Gonzalez’s total offense level was
   12, and that, given that Gonzalez was in criminal history category II, his
   Guidelines range was 12 to 18 months of imprisonment. The district court
   sentenced Gonzalez to 15 months of imprisonment, to be followed by a 3-year
   term of supervised release.


                                       DISCUSSION
           Gonzalez argues that the district court committed procedural error in
   sentencing him. For such errors, we review the district court’s interpretation
   and application of the Sentencing Guidelines de novo and its factual findings
   for clear error. United States v. Serfass, 684 F.3d 548, 550 (5th Cir. 2012). 1
           Our issue today is whether the district court erred in applying a two-
   level enhancement that is to be imposed “[i]f the defendant recklessly
   created a substantial risk of death or serious bodily injury to another person
   in the course of fleeing from a law enforcement officer.” U.S.S.G. § 3C1.2.
           The defendant’s conduct must be “at least reckless” to qualify for the
   Section 3C1.2 enhancement.              See § 3C1.2 cmt. n.2.            Section 3C1.2
   incorporates the definition of “reckless” found in the commentary to Section
   2A1.4 for involuntary manslaughter. See id. That section of commentary
   defines “reckless” as referring to “a situation in which the defendant was


           1
             There is potential but perhaps minimal tension in our caselaw on the standard of
   review for our specific issue. Some of our opinions state that whether conduct constitutes
   reckless endangerment is a factual finding subject to clear error review. See, e.g., United
   States v. Gould, 529 F.3d 274, 276 (5th Cir. 2008). Others state that whether undisputed
   facts constitute reckless endangerment is a legal question reviewed de novo. See United
   States v. Garcia-Solis, 927 F.3d 308, 312 (5th Cir. 2019). The enhancement was properly
   applied here under either standard of review.




                                               4
Case: 20-40776     Document: 00515967445           Page: 5   Date Filed: 08/05/2021




                                    No. 20-40776


   aware of the risk created by his conduct and the risk was of such a nature and
   degree that to disregard that risk constituted a gross deviation from the
   standard of care that a reasonable person would exercise in such a situation.”
   § 2A1.4 cmt. n.1. “Criminally negligent” conduct, on the other hand, is
   “conduct that involves a gross deviation from the standard of care that a
   reasonable person would exercise under the circumstances, but which is not
   reckless.” Id. Thus, both standards require a “gross deviation” from
   reasonable conduct, one demanding a greater deviation than the other.
          The defendant’s conduct must also create a “substantial risk of death
   or serious bodily injury” to warrant application of the reckless endangerment
   enhancement. § 3C1.2. Importantly, the enhancement is warranted where
   there is a substantial risk of death or serious injury regardless of whether
   actual harm resulted. United States v. Jimenez, 323 F.3d 320, 323–24 (5th
   Cir. 2003). A “serious bodily injury” is one “involving extreme physical
   pain or the protracted impairment of a function of a bodily member, organ,
   or mental faculty; or requiring medical intervention such as surgery,
   hospitalization, or physical rehabilitation.” § 1B1.1 cmt. n.1(M).
          We now consider the relevant facts. Gonzalez hastily abandoned a
   moving vehicle without first placing it in park. Though the PSR quoted
   another passenger who said that Gonzalez did try to place the vehicle in park,
   he continued exiting the vehicle even though it did not stop. The vehicle was
   occupied by people who had committed a crime. A reasonable person in
   Gonzalez’s position should expect that the others would also seek to escape.
          In arguing that his conduct does not justify the enhancement,
   Gonzalez relies on various Fifth Circuit opinions. In one, we rejected
   application of the reckless endangerment enhancement where the sole
   justification for its application was that the defendant had fled from armed
   law enforcement. United States v. Gould, 529 F.3d 274, 277 (5th Cir. 2008).




                                         5
Case: 20-40776        Document: 00515967445              Page: 6       Date Filed: 08/05/2021




                                         No. 20-40776


   We found no evidence that the defendant “heard the officers order him to
   stop or that he reacted in a threatening way or made any threatening actions
   toward the officers as he ran.” Id. We contrasted those facts from a case
   with “evidence that the fleeing defendant led pursuing officers across four
   lanes of a busy interstate highway.” Id. at 278.
           Unlike in Gould, the justification for the enhancement here is more
   than the act of fleeing. The facts show that the manner in which Gonzalez
   fled — hastily abandoning a moving vehicle that was occupied — reflected a
   conscious disregard of a substantial risk of serious bodily injury.
           Gonzalez’s conduct is also distinguishable from a defendant’s
   conduct in another of our precedents on which he relies, where we analyzed
   application of the reckless endangerment enhancement in Section
   2L1.1(b)(6). United States v. Rodriguez, 630 F.3d 377, 378 (5th Cir. 2011). 2
   There, the only facts supporting the enhancement were that the occupants
   were being transported in the cargo area of a sports utility vehicle and the
   driver made a U-turn across an interstate. Id. at 382–83. We concluded that
   the enhancement did not apply. Id. at 383.
           We agree with the analysis in a recent Eleventh Circuit case and find
   it to be more comparable than the opinions Gonzalez identifies. See United
   States v. Cotchery, 834 F. App’x 555 (11th Cir. 2020). That court upheld
   application of the reckless endangerment enhancement in Section 3C1.2 of
   the Guidelines because, among other things, the defendant had led police on



           2
              Rodriguez imposed the reckless endangerment enhancement in Section
   2L1.1(b)(6), which applies “[i]f the offense involved intentionally or recklessly creating a
   substantial risk of death or serious bodily injury to another person.” U.S.S.G. §
   2L1.1(b)(6). The Guideline applied by the district court in this case, Section 3C1.2
   (“Reckless Endangerment During Flight”) contains language similar to Section
   2L1.1(b)(6). Cases interpreting Section 2L1.1(b)(6) are helpful to interpret Section 3C1.2.




                                                6
Case: 20-40776      Document: 00515967445          Page: 7   Date Filed: 08/05/2021




                                    No. 20-40776


   a short chase before fleeing from his vehicle while it was still moving. Id. at
   556-58. The court acknowledged that “the ‘car chase’ only lasted a short
   distance and the car may not have been moving at a fast speed” but held that
   those facts did “not minimize the substantial risk of injury or death that a
   moving unoccupied vehicle posed to people and property in the residential
   area.” Id.
          The district court did not err in applying the two-level enhancement
   for reckless endangerment during flight.
          AFFIRMED.




                                          7